DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 7 February 2022 has been entered.  Claims 1 – 5 and 7 – 13 remain pending in the application.  Claim 11 was previously withdrawn from consideration.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 7 – 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shikano (US 2011/0028614 A1) in view of Harashina (US 2004/0266916 A1)  and Topoulos (US 2013/0022786 A1).
	Regarding claim 1, Shikano discloses a molded article obtained by molding a thermoplastic resin composition (“molded product” obtained by molding a “polyamide composition”, the “flame-retardant resin composition” being melted and kneaded for the molding: e.g. ¶¶ [0016] – [0427]), wherein 
	the thermoplastic resin composition does not contain a flame retardant (additives for the “polyamide composition” “may comprise” a “fire retardant”, thus rendering the inclusion thereof optional: e.g. ¶ [0167]);
	the thermoplastic resin composition comprises a thermoplastic resin (A) and an inorganic filler (B) (“polyamide” and “inorganic filler”, respectively: e.g. ¶¶ [0023] – [0027], [0029] – [0034], [0036] – [0180]); 
	a content of the inorganic filler (B) is from 0.1 to 200 parts by mass, e.g. 5 to 150 parts by mass, based on 100 parts by mass of the thermoplastic resin (A) (e.g. ¶¶ [0165], [0166], [0210], [0211], [0280], [0281], [0330], [0331]).
	Although Shikano discloses the inorganic filler (B) comprises a plate-shaped inorganic filler (b1) and an inorganic filler (b2) other than the plate-shaped inorganic filler (b1) (e.g. ¶¶ [0152] – [0154], [0157]), Shikano is not explicit as to the inorganic filler (B) comprising a plate-shaped inorganic filler (b1) having an average thickness of 4.0 µm or less and an aspect ratio of 130 or more and the inorganic filler (B) further comprising an inorganic filler (b2) other than the plate-shaped inorganic filler (b1) and having an average major axis of 1.0 µm to 50 µm, or a thickness of a thinnest part thereof being 10 to 500 µm, these features would have been obvious in view of Harashina.
	Harashina discloses a molded article obtained by molding a thermoplastic resin composition (“shaped article” obtained by molding a “flame-retardant resin composition”, the “flame-retardant resin composition” being melted and kneaded for the molding: e.g. ¶¶ [0009] – [0258]), wherein the thermoplastic resin composition comprises a thermoplastic resin (A) and an inorganic filler (B) (“base resin (A)” and “inorganic filler (C)”, respectively: e.g. ¶¶ [0010], [0013], [0022] – [0052], [0106] – [0119]); a content of the inorganic filler (B) is from 1 to 200 parts by mass, e.g. 5 to 150 parts by mass, based on 100 parts by mass of the thermoplastic resin (A) (e.g. ¶ [0119]); the inorganic filler (B) comprising a plate-shaped inorganic filler (b1) having an average thickness of 0.1 to 10 µm, e.g. 0.3 to 5 µm, and an aspect ratio of 2 to at least 200, e.g. 5 to about 1667 (“plate-like filler” with the cited thickness and a “particle size” of at least 20 µm, e.g. 25 to 500 µm: e.g. ¶¶ [0108], [0110], [0112]), and the inorganic filler (B) further comprising an inorganic filler (b2) other than the plate-shaped inorganic filler (b1) and having an average major axis of 20 µm or more, e.g. 25 to 500 µm (“plate-like filler” with a “particle size” in the cited range: e.g. ¶¶ [0106] – [0119]).
	With respect to the aspect ratio of Harashina’s inorganic filler (b1), the range of 2 to at least 200 is the ratio of the endpoint broad “particle size” range to each of the endpoints of the broad thickness range.  Furthermore, the range of 5 to about 1667 is the ratio of the narrow “particle size range” to the narrow thickness range obtained, and more specifically taking the ratios of (1) the smallest particle size to the largest thickness and (2) the largest particle size to the smallest thickness.
	Shikano provides an inorganic filler (B) in the amount above in order to provide desirable rigidity and toughness to the thermoplastic resin (A) while maintaining the moldability, heat resistance, fluidity, toughness, and low water absorbance of the thermoplastic resin (A) (e.g. ¶¶ [0021], [0034], [0149], [0154], [0165], [0166], [0210], [0211], [0280], [0281], [0330], [0331]).  As noted above, the respective contents of inorganic filler (B) Shikano and Harashina disclose are comparable to one another.
	Harashina notes molded articles generally need to exhibit excellent mechanical properties for use in, e.g., electric or electronic device parts (e.g. ¶¶ [0002], [0021], [0257]).  Topoulos makes a similar disclosure (e.g. ¶¶ [0003], [0004]).  Therefore, one of ordinary skill in the art would have expected the features of the inorganic filler (B) Harashina discloses as being suitable for such functions.
	Shikano discloses the molded article is used as, e.g., an electric or electronic device part (e.g. ¶¶ [0402], [0407], [0423], [0424]).  Accordingly, one of ordinary skill would have understood Harashina’s features of the inorganic filler (B), i.e. the average thickness and aspect ratio of the plate-shaped inorganic filler (b1) as well as the average major axis of the inorganic filler (b2), are useful for providing rigidity and toughness as needed for the intended use of Shikano’s molded article.
	Therefore, it would have been obvious to provide Shikano’s inorganic fillers (b1) and (b2) with the features Harashina suggests in order to ensure the appropriate rigidity and toughness Shikano seeks are provided.
	Although Harashina’s disclosure relates to a flame-retardant composition rather than a composition not containing a flame retardant as required of claim 1, the fact Shikano does not require flame retardants to attain desired rigidity and toughness implies the advantages regarding rigidity and toughness of inorganic fillers as Shikano, Harashina, and Topoulos collectively relate to are independent of the effects of a flame retardant.

	Although Harashina does not explicitly state the content of the plate-shaped inorganic filler (b1) is 35 to 90% by mass and the content of the inorganic filler (b2) is 10 to 65% by mass in the inorganic filler (B), Shikano discloses combinations of plate-shaped inorganic fillers are permitted (e.g. ¶¶ [0152] – [0157]), as does Harashina (e.g. ¶¶ [0108], [0112]).  One of ordinary skill in the art would have therefore expected each of said species of plate-shaped inorganic filler serve the same purpose, which would namely be recognized as rigidity and toughness as discussed above.  Accordingly, the respective contents of the plate-shaped inorganic filler (b1) and the inorganic filler (b2) other than the plate-shaped inorganic filler (b1) in the inorganic filler (B) would have been understood to adjustable in order to attain the desired rigidity and toughness.  Topoulos further adds plate-shaped inorganic fillers are known for providing reinforcing effects (e.g. ¶¶ [0054] – [0057]), so the respective amounts of the inorganic fillers (b1) and (b2) are further adjustable in view of the reinforcing characteristics obtained.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a content of the plate-shaped inorganic filler (b1) which is 35 to 90% by mass and a content of the inorganic filler (b2) other than the plate-shaped inorganic filler (b1) of 10 to 65% by mass, the motivation being to provide appropriate amounts thereof which permits drip inhibition and adequate reinforcement of the molded article.
	With respect to a thickness of a thinnest part of the molded article is 10 to 500 µm, Shikano discloses the molded article is used as, e.g., an electric or electronic device part (e.g. ¶¶ [0402], [0407], [0423], [0424]).  Harashina similarly discloses the molded article is used as, e.g., an electric or electronic device part (e.g. ¶¶ [0021], [0257]).  Moreover, Shikano discloses conventional molding techniques are used to form the molded article such that the molded article has favorable mold processability (e.g. ¶¶ [0401] – [0427]), as does Harashina (e.g. ¶ [0257]).  Topoulos discloses devices made from the same can be hand held devices, particularly when made from polyamide based composition (e.g. ¶ [0004]), polyamide being a species for the thermoplastic resin (A) Shikano discloses (e.g. ¶¶ [0023] – [0027], [0029] – [0034], [0036] – [0147]), as does Harashina (e.g. ¶¶ [0013], [0023], [0036] – [0042]).  Being hand held, one of ordinary skill in the art would have appreciated the value of reducing thickness of the molded article so as to reduce weight, all other things being the same, and therefore improve and/or ensure portability.  However, Topoulos also notes this should be balanced with mechanical properties that are also desired (e.g. ¶ [0004]), wherein excessively reduced thickness would have been understood to compromise the strength of the molded article.  Accordingly, Topoulos provides a means and a motivation for determining a suitable thickness for a thinnest part of the molded article, and Harashina provides disclosure whereby those of ordinary skill in the art would have known and been able to determine the feasibility of forming the molded article.
	Furthermore, for molding processes such as extrusion, injection, and compression molding (processes Shikano discloses, e.g. ¶ [0401], as does Harashina, e.g. ¶ [0257]), the examiner finds the thickness of the fillers (Harashina: e.g. ¶¶ [0106] – [0119]) establish a minimum baseline for determining suitable thicknesses.  For example, in extrusion or injection molding, the thermoplastic resin composition has to pass through an orifice, where one of ordinary skill in the art would have understood a filler particle with a thickness incompatible with the orifice can lead to blockages in the molding apparatus as the thermoplastic resin composition is fed.  Additionally, in compression molding, the fillers would have been understood to provide a thickness minimum beyond which excessive thickness compression could break the fillers, and thus run the risk of deviating from the dimensions Harashina desires of the fillers.  Therefore, having a thickness of a thinnest part which is thicker than the fillers, e.g. those discussed above, would have an advantage in guaranteeing the fillers provided their intended functions.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the molded article to have a thickness of a thinnest part thereof to be 10 to 500 µm in order to provide a molded article which is suitable for providing and/or ensuring a reduced weight in its intended use in electronic devices while also ensuring requisite mechanical strength.
	Regarding claim 2, in addition to the limitations of claim 1, Shikano discloses, e.g., a glass transition temperature of the thermoplastic resin (A) is 90 to 170°C (e.g. ¶¶ [0129], [0130]).
	Shikano’s glass transition temperature overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 3, in addition to the limitations of claim 1, Shikano discloses the thermoplastic resin (A) is, e.g., a polyamide resin (e.g. ¶¶ [0023] – [0027], [0029] – [0034], [0036] – [0147]).
	Regarding claim 4, in addition to the limitations of claim 1, Shikano discloses the thermoplastic resin (A) is, e.g., a semi-aromatic polyamide resin (e.g. ¶¶ [0023] – [0027], [0029] – [0034], [0036] – [0147]).
	Regarding claim 5, in addition to the limitations of claim 1, Shikano discloses the plate-shaped inorganic filler (b1) is at least one selected from the group consisting of glass flakes and mica (e.g. ¶¶ [0152] – [0154], [0157]).
	Regarding claim 7, in addition to the limitations of claim 1, Shikano discloses the inorganic filler (b2) is a plate-shaped inorganic filler (e.g. ¶¶ [0152] – [0154], [0157]).
	Regarding claim 8, in addition to the limitations of claim 1, Shikano discloses the inorganic filler is at least one selected from the group consisting of glass flakes and mica (e.g. ¶¶ [0152] – [0154], [0157]).
	Regarding claim 9, in addition to the limitations of claim 1, Shikano discloses the plate-shaped inorganic filler (b1) is glass flakes, and the inorganic filler (b2) is mica (e.g. ¶¶ [0152] – [0154], [0157]).
	Regarding claim 10, although Shikano does not specifically state the molded article is a camera module component, Shikano discloses the molded article is used as, e.g., an electric or electronic device part (e.g. ¶¶ [0402], [0407], [0423], [0424]).  
	Topoulos discloses camera module components can be made from polyamide resin compositions for similar purposes as Shikano discusses (e.g. ¶ [0004]).  Shikano chooses a polyamide resin composition with excellent rigidity, toughness, heat resistance, fluidity during molding, and low water absorbance (e.g. ¶ [0149]).  Accordingly, it would have been obvious to provide a camera module component as a molded article of the thermoplastic resin composition Shikano discloses, the motivation being to provide excellent rigidity, toughness, heat resistance, fluidity during molding, and low water absorbance thereto.
	Regarding claim 12, in addition to the limitations of claim 1, Shikano discloses the thermoplastic resin (A) is a semi-aromatic polyamide resin (e.g. ¶¶ [0023] – [0027], [0029] – [0034], [0036] – [0147]), the plate-shaped inorganic filler (b1) is glass flakes (e.g. ¶¶ [0152] – [0154], [0157]) and the inorganic filler (b2) is mica (e.g. ¶¶ [0152] – [0154], [0157]).
	Regarding claim 13, although Harashina is not specific as to the thickness of the thinnest part of the molded article being 10 to 300 µm, following similar reasoning as discussed in the 35 U.S.C. 103 rejection of claim 1, it would have been obvious for the molded article to have a thickness of a thinnest part thereof to be 10 to 300 µm in order to provide a molded article which is suitable for providing and/or ensuring a reduced weight in its intended use in electronic devices while also ensuring requisite mechanical strength.

Response to Arguments
Applicant’s arguments, see pp. 5 – 7, filed 7 February 2022, with respect to the rejections of claims 1 – 5, 7 – 10, 12, and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shikano as a new primary reference.
	Applicant asserts Harashina and Topoulos fail to describe a molded article as claimed, particularly the feature wherein the thermoplastic resin composition does not contain a flame retardant, since Harashina requires a flame retardant.
	In response, the examiner cites Shikano for the optional inclusion of flame retardant, and thus the understood embodiments wherein flame retardant is not contained in the thermoplastic resin composition.  While Harashina’s description of including a flame retardant is acknowledged, the features of an inorganic filler in terms of rigidity and toughness are independent of the presence of flame retardant.  
	The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Therefore, it is reasonable to consider the features Harashina discloses in light of the properties known of the inorganic fillers Shikano, Harashina, and Topoulos collectively disclose for purposes of ensuring correct rigidity and toughness are provided to a thermoplastic resin composition, wherein Harashina’s enumerations of features of the inorganic fillers (b1) and (b2) are understood to be suitable for the intended uses similar to those of Shikano.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783